DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-9 in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that two inventions are not both independent and distinct; the two inventions are related.  This is not found persuasive. The restriction requirement is proper since under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent or distinct. See MPEP § 803. The invention II and invention I are directed to process of making and a product made by the process. A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. In the instant case, the product as claimed can be made by another materially different process. See MPEP § 806.05(f). See also, Office Action mailed on 04/07/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  the bullet points in the text of claim 1 are suggested to be deleted for clarity.  Appropriate correction is required. For discussion on prior art rejections of claim 1 below, the bullet points are omitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the additional single crystal epitaxial electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (Seung Yup Jang et al., Ferroelectric Properties of Multiferroic Hexagonal ErMnO3 Thin Films, Journal of the Korean Physical Society, Vol. 55, No. 2, August 2009, pp. 841-845).
Regarding claim 1, Jang discloses a ferroelectric device comprising: 
a substrate (Al2O3); 
a first electrode (Pt) directly on the substrate, the first electrode comprising a single crystal epitaxial material; and 
a hexagonal ferroelectric material layer (ErMnO3) directly on the first electrode (epitaxial relationship of ErMnO3 [100] || Pt [11-2] || Al2O3 [11–20] ) (see Jang, sections II and III).
Regarding claim 8, Jang discloses the device of claim 1.
Jang discloses wherein the hexagonal ferroelectric material layer comprises one or more of h-LuMnO3, h-YbMnO3, h-ErMnO3, h-HoMnO3, h-YMnO3, h-YbFeO3, h-TmFeO3, h-ErFeO3, h-HoFeO3, h-DyFeO3, h-TbFeO3, h-GdFeO3, and h-EuFeO3 (see discussion on claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Vargas (Roberto Vargas et al., Epitaxial growth of iridium and platinum films on sapphire by metalorganic chemical vapor deposition, Appl. Phys. Lett. 65, 1094 (1994)).
Regarding claim 9, Jang discloses the device of claim 8.
Jang wherein the first electrode comprises platinum (see discussion on claim 1 above).
Jang does not explicitly disclose wherein the first electrode comprises iridium.
Vargas teaches epitaxial electrode of iridium or platinum (see Vargas, p. 1094). Thus Vargas teaches wherein the first electrode comprises iridium.
Jang and Vargas are analogous art because they both are directed to solid state devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jang with the features of Vargas because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to include wherein the first electrode comprises iridium, as taught by Vargas, in order to provide electrode with high melting temperature and high chemical stability (see Vargas, p. 1094), and because it is simple substitution of one known element for another (iridium for platinum) to obtain predictable results (as electrode material in solid state devices). See MPEP § 2143.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Young Kyu Jeong et al., Epitaxially Constrained Hexagonal Ferroelectricity and Canted Triangular Spin Order in LuFeO3 Thin Films, Chem. Mater. 2012, 24, 2426−2428) in view of Vargas (Roberto Vargas et al., Epitaxial growth of iridium and platinum films on sapphire by metalorganic chemical vapor deposition, Appl. Phys. Lett. 65, 1094 (1994)).
Regarding claim 1, Jeong discloses a ferroelectric device comprising: 
a substrate (sapphire); 
a first electrode ( Pt (111) ) directly on the substrate, the first electrode comprising a single crystal material; and 
a hexagonal ferroelectric material layer (LuFeO3) directly on the first electrode (see Jeong, p. 2426).
Jeong does not explicitly disclose the first electrode (Pt) is an epitaxial material on the substrate (sapphire). Jeong does not explicitly disclose epitaxial material. 
Vargas teaches Pt film epitaxially grown on sapphire (see Vargas, p. 1096, TABLE I). Thus Vargas teaches epitaxial material.
Jeong and Vargas are analogous art because they both are directed to solid state device materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the features of Vargas because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to include epitaxial material, as taught by Vargas, in order to provide epitaxial film for device applications (see Vargas, p. 1094).
Regarding claim 2, Jeong in view of Vargas teaches the device of claim 1.
Jeong discloses wherein the hexagonal ferroelectric material layer comprises hexagonal LuFeO3 (see discussion on claim 1 above).
Regarding claim 3, Jeong in view of Vargas teaches the device of claim 2.
Jeong discloses wherein the first electrode comprises platinum (see discussion on claim 1 above). Jeong does not explicitly disclose wherein the first electrode comprises iridium.
Vargas teaches epitaxial electrode of iridium or platinum (see Vargas, p. 1094). Thus Vargas wherein the first electrode comprises iridium, with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and in order to provide electrode with high melting temperature and high chemical stability (see Vargas, p. 1094), and because it is simple substitution of one known element for another (iridium or platinum) to obtain predictable results (as electrode material in solid state devices). See MPEP § 2143.
Regarding claim 4, Jeong in view of Vargas teaches the device of claim 3.
Vargas teaches wherein the first electrode comprises (111) oriented iridium (see Vargas, p. 1096; TABLE I), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Vargas, and further in view of Higuchi (US 2005/0122005).
Regarding claim 5, Jeong in view of Vargas teaches the device of claim 4.
Jeong discloses wherein the substrate comprises sapphire (see discussion on claim 1 above).
Jeong does not explicitly disclose wherein the substrate comprises yttria-stabilized zirconia (YSZ) crystal.
Higuchi teaches wherein the substrate (12) comprises yttria-stabilized zirconia (YSZ) crystal (with fluorite structure) (see Higuchi, FIG. 1, [0085], [0095]-[0096]).
Jeong and Higuchi are analogous art because they both are directed to ferroelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the features of Higuchi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to include wherein the substrate comprises yttria-stabilized zirconia (YSZ) crystal, in order to provide a buffer layer (see Higuchi, [0095]).
Regarding claim 6, Jeong in view of Vargas, and further in view of Higuchi teaches the device of claim 5.
Jeong discloses the hexagonal ferroelectric material layer (see discussion on claim 1 above).
Higuchi teaches a second electrode (25) directly on the ferroelectric material layer (24) such that the hexagonal ferroelectric material is between the first electrode (13) and the second electrode (25) (see Higuchi, FIG. 1, [0085]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 5, and in order to provide a ferroelectric capacitor (see Higuchi, [0084]). 
Higuchi teaches wherein the second electrode is iridium (see Higuchi, [0117]).
Higuchi does not explicitly teach wherein the second electrode is a single crystal epitaxial material.
Vargas teaches an electrode is a single crystal epitaxial iridium layer (see Vargas, p. 1096). Thus Vargas teaches wherein the second electrode is a single crystal epitaxial material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. 
Regarding claim 7, Jeong in view of Vargas, and further in view of Higuchi teaches the device of claim 6.
Higuchi teaches wherein the additional electrode comprise iridium (see discussion on claim 6 above), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 6
Vargas teaches wherein the single crystal epitaxial electrode (see discussion on claim 6 above), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 6.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811